DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the amendment of 8/23/2022. All changes made to the claims have been entered. Accordingly, Claims 1-16 and 19 are currently pending in the application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first receiving unit and a second receiving unit in claim 1, a third receiving unit in claim 2, and a detecting unit in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Review of the specification (US 2020/0305140) appears to provide the corresponding structure, material, or acts for the claimed functions as shown in figures 2 and 18 along with paragraph [0173]-[0177] and [0201]. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 14, 15, 16, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the configured control resource set containing at least one control resource set”. It is however unclear on exactly what is meant by such limitation. Examiner suggests clarifying such subject matter.
Claim 14 recites the limitation "the third transmission configuration indication state" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the third transmission configuration indication state" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation” the first transmission configuration indication state contains at least one transmission configuration indication state, the second transmission configuration indication state contains at least one transmission configuration indication state, and the third transmission configuration indication state contains at least one transmission configuration indication state”. It is however unclear on exactly what is meant by such limitation. Examiner suggests clarifying such subject matter.
Claim 16 recites the limitation "the third time domain resource section" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-8, 10-11, 13-16, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2020/0100219), in view of  Guo et al. (US 2018/0302889).
Regarding claim 1, 19, Takeda discloses a signal reception apparatus (a user terminal has a receiving section that receives first downlink control information (DCI), which is transmitted using a first beam and a control section that control receipt of second downlink control information (DCI), which is transmitted using a plurality of second beams, based on the first DCI, abstract and [0013]), comprising:
	a first receiving unit (a user terminal has a plurality of transmitting/receiving antennas 201 and transmitting/receiving sections 203, [0143]-[0144] and figure 11) configured to receive a first signal containing first control information at a first time domain resource section (first-part DCI may be transmitted using one or more BLPs and their corresponding time/frequency resources, [0078]-[0079] and [0060]-[0063] and [0066]-[0067]); and
	a second receiving unit (a user terminal has a plurality of transmitting/receiving antennas 201 and transmitting/receiving sections 203, [0143]-[0144] and figure 11) configured to receive a second signal at a second time domain resource section (second-part DCI may be transmitted using a plurality of BLPs and their corresponding time/frequency resources, [0078]-[0079] and [0060]-[0063] and [0066]-[0067]),
	a starting position of the second time domain resource section being determined according to a reference time domain resource section, the reference time domain resource section being related to the first control information, and the reference time domain resource section being predefined or preconfigured (the control section controls the receipt of second-part DCI based on the first-part DCI…the control section may also derive at least one of a predetermined timing, a resource index and a sequence index, based on the first part DCI and the user terminal may identify at least one of the timing for each second sub-part DCI based on the timing at which one of the above first sub-part DCI is detected and the user terminal may derive at least one of the above predetermined timing based on the index of the time/frequency resource in which the first-part DCI is detected (for example, at least one of the OFDM- symbol starting or ending index) and time/frequency resources may be defined in advance, [0158] and [0097] and [0066]-[0067] and [0079]).

	Takeda however fails to disclose based on an assumption that a network device uses a first transmission configuration indication (TCI) state and based on an assumption that the network device uses a second transmission configuration indication state. Takeda however discloses the control section monitors first-part DCI in a search space and monitors the second-part DCI in a search space selected based on the first-part DCI ([0157]-[0158] and [0062]-[0063]). In a similar field of endeavor, Guo discloses based on an assumption that a network device uses a first transmission configuration indication (TCI) state and based on an assumption that the network device uses a second transmission configuration indication state (The UE can be configured with TCI state for each search space and the UE can be configured with one or more than one TCI states for UE-specific PDCCH, [0197]-[0198] and [0223]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a network device use a first and second TCI state in relationship to search space and PDCCH as disclosed by Guo into the method comprising a user terminal having a control section in which monitors first-part DCI in a search space and monitors the second-part DCI in a search space selected based on the first-part DCI as disclosed by Takeda in order to improve the system and provide flexibility in the configuration for communications with a UE, such as having a UE be configured with a TCI state for a search space, for proper communications.

	
Regarding claim 3, Takeda discloses wherein, the apparatus further comprises: a detecting unit configured to detect the first control information (the control section monitors first-part DCI, which is transmitted using a single first beam, in a search space, and detects this first-part DCI, [0157]-[0158] and [0097]). 
	Takeda however fails to disclose in a configured control resource set (CORESET), the configured control resource set containing at least one control resource set. Guo however discloses in a configured control resource set (CORESET), the configured control resource set containing at least one control resource set (the UE can be requested to monitor DCI in the PDCCH in control resource sets (CORESET1, CORESET2….) and a DCI is correctly decoded by the UE in a first CORESET, [0224]-[0226] and [0208]-[0211]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of detecting DCI in a CORESET as disclosed by Guo into the method comprising a user terminal monitor a search space to detect DCI as disclosed by Takeda in order to improve the system and properly provide the proper resources to carry PDCCH/DCI. 

Regarding claim 4, Takeda discloses wherein, the reference time domain resource section is a time domain resource unit at a last position on a time axis, or a time domain resource unit next to the configured control resource set on a time axis (user terminal may derive at least one of the above predetermined timing, resource index and sequence index based on the index of the time/frequency resource in which the first-part DCI is detected (for example, at least one of the OFDM-symbol starting or ending index, the CCE index, the REG index, the REG group index, and the RB index), [0066] and [0049] and [0062])
	Takeda however fails to disclose in the configured control resource set. Guo however discloses in the configured control resource set (the UE can be requested to monitor DCI in the PDCCH in control resource sets (CORESET1, CORESET2….) and a DCI is correctly decoded by the UE in a first CORESET, [0224]-[0226] and [0208]-[0211]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of detecting DCI in a CORESET as disclosed by Guo into the method comprising a user terminal monitor a search space to detect DCI as disclosed by Takeda in order to improve the system and properly provide the proper resources to carry PDCCH/DCI.
Regarding claim 5, Takeda discloses wherein, the reference time domain resource section is a time domain resource unit at a last position of a resource where a search space set is located on a time axis, or a time domain resource unit next to the resource where a search space set in the configured control resource set is located on a time axis (user terminal may derive at least one of the above predetermined timing, resource index and sequence index based on the index of the time/frequency resource in which the first-part DCI is detected (for example, at least one of the OFDM-symbol starting or ending index, the CCE index, the REG index, the REG group index, and the RB index), [0066] and [0049] and [0062]).
	
	Takeda however fails to disclose in the configured control resource set. Guo however discloses in the configured control resource set (the UE can be requested to monitor DCI in the PDCCH in control resource sets (CORESET1, CORESET2….) and a DCI is correctly decoded by the UE in a first CORESET, [0224]-[0226] and [0208]-[0211]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of detecting DCI in a CORESET as disclosed by Guo into the method comprising a user terminal monitor a search space to detect DCI as disclosed by Takeda in order to improve the system and properly provide the proper resources to carry PDCCH/DCI.

Regarding claim 6, Takeda discloses wherein, the reference time domain resource section is a time domain resource unit at a last position where the first control information is located on a time axis, or a time domain resource unit next to the control resource set where the first control information is located on a time axis (user terminal may derive at least one of the above predetermined timing, resource index and sequence index based on the index of the time/frequency resource in which the first-part DCI is detected (for example, at least one of the OFDM-symbol starting or ending index, the CCE index, the REG index, the REG group index, and the RB index), [0066] and [0049] and [0062]).
	
	Takeda however fails to disclose in a configured control resource set. Guo however discloses in a configured control resource set (the UE can be requested to monitor DCI in the PDCCH in control resource sets (CORESET1, CORESET2….) and a DCI is correctly decoded by the UE in a first CORESET, [0224]-[0226] and [0208]-[0211]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of detecting DCI in a CORESET as disclosed by Guo into the method comprising a user terminal monitor a search space to detect DCI as disclosed by Takeda in order to improve the system and properly provide the proper resources to carry PDCCH/DCI.

Regarding claim 7, Takeda discloses wherein, the reference time domain resource section is a time domain resource unit at a last position of a resource where a search space set is located on a time axis, the search space set being where the first control information is located, or the reference time domain resource section is a time domain resource unit next to the resource where the search space set Is located on a time axis. (user terminal may derive at least one of the above predetermined timing, resource index and sequence index based on the index of the time/frequency resource in which the first-part DCI is detected (for example, at least one of the OFDM-symbol starting or ending index, the CCE index, the REG index, the REG group index, and the RB index), [0066] and [0049] and [0062]).

	Takeda however fails to disclose in a configured control resource set. Guo however discloses in a configured control resource set (the UE can be requested to monitor DCI in the PDCCH in control resource sets (CORESET1, CORESET2….) and a DCI is correctly decoded by the UE in a first CORESET, [0224]-[0226] and [0208]-[0211]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of detecting DCI in a CORESET as disclosed by Guo into the method comprising a user terminal monitor a search space to detect DCI as disclosed by Takeda in order to improve the system and properly provide the proper resources to carry PDCCH/DCI.

Regarding claim 8, Takeda discloses  wherein the reference time domain resource section is a first time domain symbol, or a second time domain symbol, or a third time domain symbol, in a scheduling unit where the first control information is located, the scheduling unit comprising a slot or at least one symbol (user terminal may derive at least one of the above predetermined timing, resource index and sequence index based on the index of the time/frequency resource in which the first-part DCI is detected (for example, at least one of the OFDM-symbol starting or ending index, the CCE index, the REG index, the REG group index, and the RB index), [0066]).
Regarding claim 10, Takeda discloses wherein, the second signal contains second control information, the first control information being used to indicate a transmission parameter of the second control information, the transmission parameter comprising at least one of the following: channel coding, a coding rate, a modulation scheme, a time-frequency resource position, and a transmission configuration indication state (the receipt of the second-part DCI based on the first-part DCI. To be more specific, the user terminal controls at least one of monitoring (blind decoding), modulation and decoding based on what information the first-part DCI shows. For example, the information which the first-part DCI shows may include at least one of the modulation schemes, the allocating location (allocating resource), the number of repetitions in the time and/or frequency direction, the aggregation level and the number of BPLs for the second-part DCI or each second sub-part DCI, [0086]-[0087])
Regarding claim 11, Takeda discloses wherein, the second time domain resource section starts from the reference time domain resource section, or the second time domain resource section starts from a time domain resource unit next to the reference time domain resource section, or the second time domain resource section starts from an N-th time domain resource unit after the reference time domain resource section, N being indicated by the first control information, and N being a natural number (the control section controls the receipt of second-part DCI based on the first-part DCI…the control section may also derive at least one of a predetermined timing, a resource index and a sequence index, based on the first part DCI and the user terminal may identify at least one of the timing for each second sub-part DCI based on the timing at which one of the above first sub-part DCI is detected and the user terminal may derive at least one of the above predetermined timing based on the index of the time/frequency resource in which the first-part DCI is detected (for example, at least one of the OFDM- symbol starting or ending index) and time/frequency resources may be defined in advance, [0158] and [0097] and [0066]-[0067] and [0079]).
Regarding claim 13, Guo discloses wherein the first transmission configuration indication state is identical to or different from the second transmission configuration indication state (The UE can be configured with TCI state for each search space and the UE can be configured with one or more than one TCI states for UE-specific PDCCH, [0197]-[0198] and [0223]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a network device use TCI states in relationship to search space and PDCCH as disclosed by Guo into the method comprising a user terminal having a control section in which monitors first-part DCI in a search space and monitors the second-part DCI in a search space selected based on the first-part DCI as disclosed by Takeda in order to improve the system and provide flexibility in the configuration for communications with a UE, such as having a UE be configured with a TCI state for a search space, for proper communications.
Regarding claim 14, Guo discloses wherein the second transmission configuration indication state is identical to or different from the third transmission configuration indication state (The UE can be configured with TCI state for each search space and the UE can be configured with one or more than one TCI states for UE-specific PDCCH, [0197]-[0198] and [0223]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a network device use TCI states in relationship to search space and PDCCH as disclosed by Guo into the method comprising a user terminal having a control section in which monitors first-part DCI in a search space and monitors the second-part DCI in a search space selected based on the first-part DCI as disclosed by Takeda in order to improve the system and provide flexibility in the configuration for communications with a UE, such as having a UE be configured with a TCI state for a search space, for proper communications.
Regarding claim 15, Guo disclose wherein the first transmission configuration indication state contains at least one transmission configuration indication state, the second transmission configuration indication state contains at least one transmission configuration indication state, and the third transmission configuration indication state contains at least one transmission configuration indication state (The UE can be configured with TCI state for each search space and the UE can be configured with one or more than one TCI states for UE-specific PDCCH, [0197]-[0198] and [0223]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a network device use TCI states in relationship to search space and PDCCH as disclosed by Guo into the method comprising a user terminal having a control section in which monitors first-part DCI in a search space and monitors the second-part DCI in a search space selected based on the first-part DCI as disclosed by Takeda in order to improve the system and provide flexibility in the configuration for communications with a UE, such as having a UE be configured with a TCI state for a search space, for proper communications.
Regarding claim 16, Takeda discloses wherein the first time domain resource section contains at least one time domain resource unit, the second time domain resource section contains at least one time domain resource unit, and the third time domain resource section contains at least one time domain resource unit, the time domain resource units being time domain symbols, or slots, or subframes (one or more slots, one or more symbols and the like may be used as time resources, [0042] and [0078]-[0079] and [0060]-[0063] and [0066]-[0067]).

Claim(s) 2, 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda, in view of Guo, in further view of Sun et al. (US 2017/0290046).
Regarding claim 2, Takeda discloses wherein the apparatus further comprises: 
	a third receiving unit (a user terminal has a plurality of transmitting/receiving antennas 201 and transmitting/receiving sections 203, [0143]-[0144] and figure 11) configured to receive a third signal at a third time domain resource section (the control section may monitor second-part DCI (multiple second sub-part DCIs correlating to a third signal) in a search space selected based on the first-part DCI and the user terminal may identify at least one of the timing for each second sub-part DCI, based on the timing at which one of the above first sub-part DCIs is detected [0158]-[0159] and [0097] and [0086] and [0078]-[0079])
	the starting position of the third time domain resource section being determined according to the reference time domain resource section (the control section controls the receipt of second-part DCI based on the first-part DCI…the control section may also derive at least one of a predetermined timing, a resource index and a sequence index, based on the first part DCI and the user terminal may identify at least one of the timing for each second sub-part DCI based on the timing at which one of the above first sub-part DCI is detected and the user terminal may derive at least one of the above predetermined timing based on the index of the time/frequency resource in which the first-part DCI is detected (for example, at least one of the OFDM- symbol starting or ending index) and time/frequency resources may be defined in advance, [0158] and [0097] and [0066]-[0067] and [0079]).
	Takeda however fails to disclose based on an assumption that a network device uses a third transmission configuration indication state. Takeda however discloses the control section monitors first-part DCI in a search space and monitors the second-part DCI in a search space selected based on the first-part DCI ([0157]-[0158] and [0062]-[0063] and [0085]). In a similar field of endeavor, Guo discloses based on an assumption that a network device uses a third transmission configuration indication state (The UE can be configured with TCI state for each search space and the UE can be configured with one or more than one TCI states for UE-specific PDCCH, [0197]-[0198] and [0223]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a network device use a third TCI state in relationship to search space and PDCCH as disclosed by Guo into the method comprising a user terminal monitor search space to detect second sub-part DCIs as disclosed by Takeda in order to improve the system and provide flexibility in the configuration for communications with a UE, such as having a UE be configured with a TCI state for a search space, for proper communications.
	
	Takeda and Guo fails to disclose a threshold, the threshold being predefined or preconfigured. However in a similar field of endeavor, Sun discloses a starting position of the third time domain resource section being determined according to the reference time domain resource section and a threshold, the threshold being predefined or preconfigured (the EL-UE DCI message may indicate a location of the individual companion DCI message relative to the EL-UE DCI message (e.g. location offset correlating to threshold) and the DCI message indicates a location of the companion DCI message relative to the DCI message and the second candidate location being offset (correlating to threshold) from the first candidate location by a known amount, [0097] and [0030] and [0013] and [0010] and [0106] and [0127] and  [0150]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of determining a location of a companion DCI based upon a offset (in which Examiner correlates to a threshold) from a location of a DCI as disclosed by Sun into the method comprising a user terminal detecting second sub-part DCIs based upon timing at which first-part DCI is detected  as disclosed by Takeda and Guo in order to improve the system and provide flexibility in determining the locations of second sub-part DCIs, such as being based upon timing of a first-part DCI and an offset/threshold. 
	It should be noted that such claim limitation of “a starting position of the third time domain resource section being determined according to the reference time domain resource section and a threshold” is not required due to the term “or”. 

Regarding claim 9, Takeda discloses wherein, the second signal is a first data channel, the first control information being used to indicate a terminal equipment to receive the first data channel, and/or, the third signal is a second data channel, the first control information being used to indicate the terminal equipment to receive the second data channel, and the first data channel and the second data channel being identical or different (the second-part DCI may be transmitted in a PDSCH and monitor the second-part DCI (multiple second sub-part DCIs) in a search space selected based on the first-part DCI, [0063]-[0064] and [0158]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda, in view of Guo, in view of Sun, in further view of Yang et al. (US 2018/0279285).
Regarding claim 12, Takeda, Guo, and Sun fails to disclose wherein the third time domain resource section starts from an M-th time domain resource unit after the reference time domain resource section, M being equal to the threshold, and M being a natural number, or the third time domain resource section starts from an S-th time domain resource unit after the reference time domain resource section, S being indicated by the first control information, and S being a natural number. Sun however discloses a DCI message may indicate a location of an companion DCI message relative to the DCI message via location offset ([0097] and [0113] and [0013]).
	In a similar field of endeavor, Yang discloses wherein the third time domain resource section starts from an M-th time domain resource unit after the reference time domain resource section, M being equal to the threshold, and M being a natural number, or the third time domain resource section starts from an S-th time domain resource unit after the reference time domain resource section, S being indicated by the first control information, and S being a natural number (time-domain offset …is represented by B bits in the DCI and time-domain offset is a number, L, of time-domain units, where L is non-negative, [0028] and [0048]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of associating offset with a number of time domain resource units after a reference time as disclosed by Yang into the method comprising a user terminal detecting second sub-part DCIs at an associated time resource based upon timing at which first-part DCI is detected and a location offset as disclosed by Takeda, Guo, and Sun in order to improve the system and provide flexibility in providing location information for second sub-part DCIs (correlating to third time domain resource section), such as via a detected DCI comprising an offset of a number of time domain resource units.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 2020/0395988) disclosing transmission configuration indication (TCI) state-related information exists in received downlink control information (abstract).
Deng et al. (US 2020/0389847) disclosing the TCI state may be associated with a set of reference signals that may indicate QCL configuration of control and/or data channel ([0099]).
Xi et al. (US 2020/0288479) disclosing for PDSCH or PDCCH beam indication, a RRC message may configure a set of M candidate TCI states (abstract and [0082])
Xiong et al. (US 2020/0022175) disclosing in the first stage DCI, the following information may be included: (1) a resource allocation of the second stage DCI ([0119])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473